                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

RON SHAR RON WASHINGTON                              )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:18-cv-00078
                                                     )     Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
       Defendants.                                   )

                                            ORDER

       On February 4, 2019, the magistrate judge issued a Report and Recommendation

(DE #17), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the plaintiff’s Motion for Judgment on

the Administrative Record (Docket No. 14) is DENIED, and the Commissioner’s decision is

hereby AFFIRMED.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       ENTER this 19th day of February 2019.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
